Citation Nr: 9934906	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  96-27 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
service-connected third degree burn scars of the left 
thigh.  

2. Entitlement to a compensable evaluation for service-
connected third degree burn scars of the right lthigh.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from November 1973 and August 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1996 rating decision from the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which continued a 10 percent evaluation for third 
degree burn scars of the left thigh and a noncompensable 
evaluation for third degree burn scars of the right thigh.  


REMAND

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  Under the Schedule, for evaluation of third 
degree burn scars, there must be a determination of the area 
of "actual third degree residual involvement."  38 C.F.R. § 
4.118, Diagnostic Code 7801, Note 1.  The examiner in July 
1996 provided measurements of the veteran's burn scars 
without reference to what portion, if any, of these scars was 
residual to third degree burns.  

Overall, the Board is of the opinion that additional 
development of the record is needed in order to determine the 
underlying medical issues to enable the Board to render a 
final determination.  Colvin v. Derwinski , 1 Vet. App. 171 
(1991).  Accordingly, the case is remanded to the RO for the 
following development:

1. The RO should arrange for an examination 
of the veteran by an appropriate VA 
specialist for the purpose of 
ascertaining the current nature and 
extent of severity of the burn scars on 
the veteran's left and right lower 
extremities.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner should perform any testing 
necessary to provide an assessment of the 
veteran's condition.  The examiner should 
provide exact measurements of the 
veteran's burn scars.  The examiner 
should state what, if any, portion of 
these scars represents "actual third 
degree residual involvement."  Exact 
measurements of any third degree 
residuals should also be provided.  The 
examiner should provide an opinion as to 
the nature of any scar not demonstrating 
third degree residual involvement and 
the measurements of any such scarring.  
The examiner should state whether the 
veteran suffers any functional loss due 
to the burn scars including limitation of 
motion.  

2. The RO should carefully review the 
examination report to ensure that it is 
in full compliance with this remand, 
including all of the requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.  

3. The RO should then adjudicate the claims 
for increased evaluations for burn scars 
of both thighs.  If any claim remains 
denied, the veteran should be furnished 
with a supplemental statement of the case 
which summarizes the pertinent evidence, 
fully cites any applicable legal 
provisions not previously provided, and 
reflects detailed reasons and bases for 
the decision.  The veteran should then be 
afforded the applicable time period in 
which to respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.  
The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












